DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination (RCE) filed on 01/15/2021.
Claims 1, 10, and 16 have been amended.
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (U.S. Publication No. 2009/0320001) in view of Lehman (U.S. Publication No. 2002/0069031).
Bates and Lehman were cited in IDS dated 03/04/2019.
Regarding claim 1, Bates teaches a system for use in restoring data processing capabilities in the event of an interruption of a batch process, comprising:
a processor (FIG. 2, CPU 206); and
at least one storage device accessible by the processor (FIG. 2, Memory 212);
wherein the processor executes an activity tracking program (FIG. 2, Critical Section Watch Tool 220) that configures the system to:
receive an indication of an activity related to a job predetermined to be a vital job (Bates, ¶ [0025], lines 16-21, “Further, the thread list column 510 provides an entry for each thread that is active within the critical section of a threaded program. In particular, the thread list column 510 further provides a "thread number (#)" (column 512) of the thread that is executing within the critical section of a threaded program.”), the vital job comprising:
references to a plurality of programs (multi-threaded programs) to be executed by the processor, wherein the plurality of programs define the batch process (threads) (Bates, ¶ [0002] “Multi-threaded software provides multiple execution "threads" which act like independently executing programs. An advantage to such multi-threaded software is that each thread can be assigned to an independent processor, or to a single processor that provides multi-threaded execution so that the threads may be executed in parallel for improved speed of execution.”) and the batch process is configured to run independently of the activity tracking program (Bates, ¶ [0020] “[…] processing unit 106 executes computer program code, such as, the operating system 114, the threaded programs 116, the debugger 118 and the critical section watch tool 120. While executing computer program code, the processing unit 106 can read and/or write data to/from memory 112, storage system 122, and/or I/O interfaces 108. For instance, in one embodiment, the critical section watch tool 120 stores one or more critical section watch table(s) 126 in storage 122. […] stores any record list table(s) 127 and break point table(s) 128 in local storage 122.”);
one or more steps of the plurality of programs of the batch process to be executed by the processor, each step including one or more commands (instruction lines) within the vital job (critical section) (Bates, ¶ [0023], lines 7-9, “The critical section identification module 324 is configured to select or establish or identify a starting line of a critical section and an ending line of the critical section.”), and
one or more dataset references of the plurality of programs of the batch process, each dataset reference including a dataset name of a dataset to be accessed by a related one of the one or more commands (Bates, ¶ [0023], lines 26-29, “The critical section record list module 330 is configured to establish a record list table 317 (shown in storage 302) that lists details of one or more critical sections being monitored,” ¶ [0025], lines 11-15, “the critical section number column 502, shows that for a critical section number 1 the module is listed or identified as "Foo" (column 504).  Further, the module Foo is shown to have a start line (column 506) that begins at line 23 and an end line (column 508) that ends with line 41.”),
during execution of the plurality of programs of the batch process, generate a record (Bates, ¶ [0020] “[…] processing unit 106 executes computer program code, such as, […] the threaded programs 116 […] While executing computer program code, the processing unit 106 can read and/or write data to/from memory 112, storage system 122, and/or I/O interfaces 108. For instance, in one embodiment, the critical section watch tool 120 stores one or more critical section watch table(s) 126 in storage 122. […] stores any record list table(s) 127 and break point table(s) 128 in local storage 122.”) in response to:
the dataset being opened, the dataset being closed (Bates, ¶ [0023], “[…] The critical section record list module 330 is configured to establish a record list table 317 (shown in storage 302) that lists details of one or more critical sections being monitored […] The critical section thread update module 332 is configured to monitor changes to a variable […]”), and
the one or more steps (ending line) of the vital job (critical section) being terminated (Bates, ¶ [0023], lines 7-9, “The critical section identification module 324 is configured to select or establish or identify a starting line of a critical section and an ending line of the critical section.”),
wherein the record identifies the vital job, identifies and categorizes a dataset (variables) being processed by the vital job (Bates, ¶ [0023], lines 1-6, “Referring to FIG. 3, the critical section variable selection module 322 of the critical section watch tool or code 320 is configured to select a variable within a critical section that is of interest to a user or programmer. As such, the user or programmer selects or chooses a variable within the critical section that is to be monitored by the critical section watch tool 320.”) (Variables within a critical section are identified and categorized as critical variables and are to be monitored by the critical section watch tool.),
store the record in a record storage area of the at least one storage device (Bates, ¶ [0023], lines 30-33, “the critical section watch tool 320 stores any record list table(s) 317 created by the critical section watch module 328 in the local storage 302.”), 
upon a determination that the vital job is complete, journal the record in a journal storage area of the at least one storage device and clear the record from the record storage area (FIG. 7, block 720) (Bates, ¶ [0027], lines 44-47, “the critical section watch tool removes in step 720 the thread from the thread list associated with that critical section. The critical section watch tool resumes execution in step 722, and returns to step 702.”), and
restore, based on the record stored in the journal storage area, data processing capabilities of the system after the interruption of the batch process is detected, the record stored in the journal storage area identifying the jobs and the datasets being processed by the vital job at the time of the interruption of the batch process (Bates ¶ [0027], lines 26-38, “If the critical section watch tool determines in step 710 that a start break point was encountered, then the critical section watch tool adds in step 712 the thread executing within the critical section to a thread list associated with that critical section (the critical section record list table shown in FIG. 5) and the critical section watch tool resumes execution of the threaded program in step 714, and returns to step 702. Accordingly, when a break point is hit, the debugger records the thread that has hit a start break point by adding it to the list shown in FIG. 5, thus, getting control of the debugger, and by removing the break point when an end break point is encountered.”) (The system resumes execution using the critical section record list table shown in FIG. 5 after being interrupted).
Bates did not specifically teach the captures the time of the activity related to the vital job.
	However, Lehman teaches generate a record captures the time of the activity related to the vital job (Lehman, ¶ [0048], “A time and work tracking function 520 executes on wireless device 500 and based on user input 510 records information as well as the timing of the activities at data collection block 525.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lehman concept of recoding information and timing of the activities at data collection block into Bates’s system because both systems monitor activities running on a system and by incorporate the teaching of Lehman into Bates would allow Bates system not only record the start and end line of a critical section but also the time of the start and end of a critical section.
Regarding claim 2, the rejection of claim 1 is incorporated and furthermore Bates teaches the system of claim 1, further comprising a hook processing program in the storage device, wherein execution of the hook processing program by the processor configures the system to implement functions, including functions to:
upon receipt of a hook indicating a closed dataset was opened by the job,  create an open dataset record and add the created open dataset record to an open dataset array within a common storage area of the system; and send, as the indication of the activity related to the job, a cross memory post to the activity tracking program (Bates, ¶ [0024], lines 29-33, “In an embodiment, the numeric value listed in the critical section number column 408 of table 400 connects a watch table entry listed for a threaded program being debugged in FIG. 4 to an entry forth threaded program being debugged in the record list table of FIG. 5.”) (Record is written in a record list table and is sent to the watch table entry in the Critical Section Watch Tool 220).
Regarding claim 4, the rejection of claim 1 is incorporated and furthermore Bates teaches the system of claim 1, further comprising a hook processing program in the storage device, wherein execution of the hook processing program by the processor configures the system to implement functions, including functions to:
upon receipt of a hook indicating a closed dataset was opened by the job, review a user communication area of the job (Bates, ¶ [0026], lines 6-10, “a user may define break points or control points by referring to line numbers or statement numbers or by referring to software object references, such as, a program or module name, from which the physical storage address may be cross referenced.”); and
upon a determination that the user communication area of the job includes a tag indicating the job is vital:
create an open dataset record and add the created open dataset record to an open dataset array within a common storage area of the system; and send, as the indication of the activity related to the job, a cross memory post to the activity tracking program (Bates, ¶ [0024], lines 29-33, “In an embodiment, the numeric value listed in the critical section number column 408 of table 400 connects a watch table entry listed for a threaded program being debugged in FIG. 4 to an entry forth threaded program being debugged in the record list table of FIG. 5.”) (Record is written in a record list table and is sent to the watch table entry in the Critical Section Watch Tool 220).
Regarding claim 6, the rejection of claim 1 is incorporated and furthermore Bates teaches the system of claim 1, further comprising a log record processing program in the storage device, wherein execution of the log record processing program by the processor configures the system to implement functions, including functions to:
upon receipt of a log record including an indication of an event initiated by the job:
create a log record message; and send, as the indication of the activity related to the job, the created log record message to the activity tracking program (Bates, ¶ [0027], lines 16-21, “in step 708, the critical section watch tool adds the critical section record to a record list (as discussed herein above with respect to FIG. 5) and further establishes a watch associated with the critical section, which in an embodiment, is tracked in a watch table (as discussed herein above with respect to FIG. 4).”).
Regarding claim 7, the rejection of claim 6 is incorporated and furthermore Bates teaches the system of claim 6, wherein the event initiated by the job is one of:
initiation of the job; initiation of a job step within the job; termination of a job step within the job; and termination of the job (Bates, ¶ [0027], lines 10-16, “the critical section watch tool coupled to the debugger gets an event in step 702. The critical section watch tool determines in step 704 whether or not the event is to set a critical section watch. If the critical section watch tool determines that the event is to set a critical section watch (Yes branch), then the critical section watch tool sets in step 706 the start break point and the end break point.”).
Regarding claim 8, the rejection of claim 1 is incorporated and furthermore Bates teaches the system of claim 1, wherein the implemented function to determine whether a job is vital further implements functions, including functions to:
review a user communication area of the job; and upon a determination that the user communication area of the job includes a tag indicating the job is vital (user-define break point), determine that the job is vital (Bates, ¶ [0026], lines 6-10, “a user may define break points or control points by referring to line numbers or statement numbers or by referring to software object references, such as, a program or module name, from which the physical storage address may be cross referenced.”).
Regarding claim 9, the rejection of claim 1 is incorporated and furthermore Bates teaches the system of claim 1, wherein the implemented function to determine whether a job is vital further implements functions, including functions to:
reference a vital job table to determine whether an entry for the job exists; and upon a determination that an entry for the job exists, determine that the job is vital (Bates, ¶ [0023], lines 24-33, “the critical section watch tool 320 stores any watch table(s) 316 created by the critical section watch module 328 in a local storage, such as, storage 302.  The critical section record list module 330 is configured to establish a record list table 317 (shown in storage 302) that lists details of one or more critical sections being monitored, as explained further herein below with respect to FIG. 4.  In an embodiment, the critical section watch tool 320 stores any record list table(s) 317 created by the critical section watch module 328 in the local storage 302.”).
Regarding claim 10
Regarding claim 13, the rejection of claim 10 is incorporated and furthermore claim 13 is the article of manufacture claim similar to the combination of the system of claims 6 and 7. Therefore, claim 13 is rejected for the same reasons as claims 6 and 7.
Regarding claim 14, the rejection of claim 10 is incorporated and furthermore claim 14 is the article of manufacture claim similar to the system of claim 8. Therefore, claim 14 is rejected for the same reasons as claim 8.
Regarding claim 15, the rejection of claim 10 is incorporated and furthermore claim 15 is the article of manufacture claim similar to the system of claim 9. Therefore, claim 15 is rejected for the same reasons as claim 9.
Regarding claim 16, it is a method claim similar to the system of claim 1. Therefore, claim 16 is rejected for the same reasons as claim 1.
Regarding claim 19, the rejection of claim 16 is incorporated and furthermore claim 19 is the method claim similar to the combination of the system of claims 6 and 7. Therefore, claim 19 is rejected for the same reasons as claims 6 and 7.
Regarding claim 20, the rejection of claim 16 is incorporated and furthermore claim 20 is the method claim similar to the system of claim 8. Therefore, claim 20 is rejected for the same reasons as claim 8.
Claims 3, 5, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bates and Lehman in view of Ault (U.S. Patent No. 5,632,032).
Ault was cited in IDS dated 03/04/2019.
Regarding claim 3, the rejection of claim 2 is incorporated and furthermore Bates taught the system of claim 2, wherein the hook is one of:
“the debugging server or system 104 (which has implemented thereon the critical section watch tool 120) is shown in communication with a general storage or file system 122, which stores, in an embodiment, critical section watch table(s) 126, critical section record list table(s) 127 and breakpoint table(s) 128.”);
Bates did not specifically teach a breakpoint is either a supervisor call or an open exit.
However, Ault teaches a breakpoint is a supervisor call or an open exit (Ault, col. 9, lines 27-32, “Breakpoint events are Supervisor Call (SVC) instructions inserted into a user application 104 by the debugger 102, essentially overlaying whatever instruction already existed at that point in the application”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Ault concept of having breakpoints as supervisor call or an open exit into Bates’s system because both systems monitor the execution of threads using breakpoint events and by incorporate the teaching of Ault into Bates would allow Bates system to insert breakpoints as supervisor calls or open exits for debugging/monitoring purposes.
Regarding claim 5, the rejection of claim 4 is incorporated and furthermore Bates taught the system of claim 4, wherein the hook is one of:
breakpoint (Bates, ¶ [0019], lines 1-6, “the debugging server or system 104 (which has implemented thereon the critical section watch tool 120) is shown in communication with a general storage or file system 122, which stores, in an embodiment, critical section watch table(s) 126, critical section record list table(s) 127 and breakpoint table(s) 128.”);
Bates did not specifically teach a breakpoint is either a supervisor call or an open exit.
 a supervisor call or an open exit (Ault, col. 9, lines 27-32, “Breakpoint events are Supervisor Call (SVC) instructions inserted into a user application 104 by the debugger 102, essentially overlaying whatever instruction already existed at that point in the application”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Ault concept of having breakpoints as supervisor call or an open exit into Bates’s system because both systems monitor the execution of threads using breakpoint events and by incorporate the teaching of Ault into Bates would allow Bates system to insert breakpoints as supervisor calls or open exits for debugging/monitoring purposes.
Regarding claim 11, the rejection of claim 10 is incorporated and furthermore claim 11 is the article of manufacture claim similar to the combination of the system of claims 2 and 3. Therefore, claim 11 is rejected for the same reasons as claims 2 and 3.
Regarding claim 12, the rejection of claim 10 is incorporated and furthermore claim 12 is the article of manufacture claim similar to the combination of the system of claims 4 and 5. Therefore, claim 12 is rejected for the same reasons as claims 4 and 5.
Regarding claim 17, the rejection of claim 16 is incorporated and furthermore claim 17 is the method claim similar to the combination of the system of claims 2 and 3. Therefore, claim 17 is rejected for the same reasons as claims 2 and 3.
Regarding claim 18, the rejection of claim 16 is incorporated and furthermore claim 18 is the method claim similar to the combination of the system of claims 4 and 5. Therefore, claim 18 is rejected for the same reasons as claims 4 and 5.
Response to Arguments
Applicant’s submission of eTerminal Discalimer on 12/21/2020 have been fully considered. The Double Patenting rejection of claims 1-20 is respectfully withdrawn.
Applicant’s amendments and/or arguments regarding independent claim 1 have been fully considered. However, the 35 U.S.C. § 103 rejection is maintained.
Applicant argues that Bates, Lehman, and/or combination thereof fail to teach limitation(s) of independent claim 1.
In the Remark, Applicant argues:
Claim 1 relates to a system that uses an activity tracking program for observing and restoring data processing capabilities in the event of a processing interruption (e.g. system crash) of a batch process which is a process of multiple programs that runs various jobs independently of the activity tracking program. The activity tracking program, observes the programs running the batch process and generates an SMF record in response to specific actions while the programs/jobs of the batch process are currently processing the dataset. This SMF record is then later used to restore data processing capabilities of the system after the interruption of the batch process.
Support for this feature is found on pages 1-5 of Applicant's specification “... batch system, for example, involves non-interactive processing of an application (e.g., generating statements) in which the application is started and runs without intervention until it completes... In this method example, the job includes references to programs to be executed by the processor as a batch process...record is also generated, for example, each time a fob step within a fob is terminated. 
each time a virtual storage access method (VSAM) dataset is opened or closed as well as each time a non-VSAM dataset is closed. In addition, an OPEN exit routine may generate a record each time a VSAM or non-VSAM dataset is opened. In this example, each of these job related activity records is recorded in a job related activity storage area, such as an open jobs and datasets (OJD) file... In the event of a disaster or other interruption of processing in the mainframe environment, the OJD dataset is reviewed, for example, to determine which job was processing which dataset at the time of the event. In this way, jobs and/or datasets can be identified as needing appropriate actions to be taken upon restoration".
Bates' debugging tool is deficient for the following reasons:
1) The debugging tool is an interactive tool that initiates the execution of a specific program to be monitored (i.e. the user selects a specific program to be debugged, and the debugging tool steps through the selected program to determine errors within the program). The program to be monitored does not run independently of the debugging tool. The debugging tool must identify and execute the program to be monitored.
2) The debugging tool monitors/records performance of a single program that is selected by the user. The debugging tool does monitor/record performance of a batch process of multiple programs that run independently of the debugging tool.
	(See Remark, pages 12-13);
Examiner’s Response:
Examiner respectfully disagrees. As stated above, Bates teaches:
¶ [0002] “Multi-threaded software provides multiple execution "threads" which act like independently executing programs. An advantage to such multi-threaded software is that each thread can be assigned to an independent processor, or to a single processor that provides multi-threaded execution so that the threads may be executed in parallel for improved speed of execution.”
¶ [0020] “[…] processing unit 106 executes computer program code, such as, […] the threaded programs 116 […] While executing computer program code, the processing unit 106 can read and/or write data to/from memory 112, storage system 122, and/or I/O interfaces 108. For instance, in one embodiment, the critical section watch tool 120 stores one or more critical section watch table(s) 126 in storage 122. […] stores any record list table(s) 127 and break point table(s) 128 in local storage 122.”)
Therefore, since the environment is a multi-threaded software/environment, programs can be executed in parallel; thus, the critical section watch tool 120 runs independently from the other executing programs and is able to monitor and record the executing programs by record critical section watch tables 126, record list tables 127, and break point tables 128 of the executing programs in the local storage 122.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an SMF record is generated, for example, each time a virtual storage access method (VSAM) dataset is opened or closed as well as each time a non-VSAM dataset is closed.”, “an OPEN exit routine may generate a record each time a VSAM or non-VSAM dataset is opened.” or “each of these job related activity records is recorded in a job related activity storage area, such as an open jobs and datasets (OJD) file”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jackson (U.S. Patent No. 5,297,274) teaches performance analysis of program in multithread OS by creating concurrently running thread generating breakpoint interrupts to active tracing monitor.
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH K LUU whose telephone number is (571)272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BINH LUU/
Examiner, Art Unit 2191



/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191